DETAILED ACTION
Disposition of Claims
Claims 1, 3-9, 16, 30-37, and 43 are pending.

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 2021/0107946A1, Published 04/15/2021.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Of note, there is not an attorney of record on file due to a lack of an official power of attorney of record.  While a customer number has been provided on the ADS submitted 08/04/2020, this is not the equivalent of a power of attorney or an authorization to act in a representative capacity.  In order to expedite prosecution in the instant application, it is suggested that a power of attorney be filed as per MPEP §402 or MPEP §1807, or an Authorization to Act in a Representative Capacity be filed as per MPEP §403 in order for the Office to freely and openly discuss the merits of the case with the applicant's representative(s).  Please refer to the MPEP or http://www.uspto.gov/patents/law/poafaqs.jsp#a if you have questions regarding the proper filing of a power of attorney.


Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/04/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112(b); Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: how the recombinant virus is capable of completing a replication cycle to generate a whole virion, as VP5 (also known as UL19 and ICP5) are essential proteins with leaky late gene expression.  VP5 is often utilized as a viral housekeeping gene during viral replication experiments, as its expression and function is essential to the completion of the viral replication cycle.  Therefore, if the virus is lacking a functional UL19 protein, it is unclear how said virus can exist, as said protein is an essential element.   


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  

Further limitations on the recombinant virus of claim 1 are wherein said second promoter and third promoter are a HSV-1 or HSV-2 immediate early promoter operably linked to a tetracycline operator (tet-O) sequence; or wherein each of said first, second and third promoters are HSV-1 or HSV-2 immediate early promoters; or wherein each of said first, second and third promoters are selected from the group consisting of an ICP0 promoter, an ICP27 promoter, and an ICP4 promoter; or wherein the first promoter is a HSV-1 or HSV-2 ICP0 promoter; or wherein the first promoter is a modified HSV-1 or HSV-2 ICP0 promoter comprising a human cytomegalovirus (hCMV) TATA element, or wherein the first promoter comprises SEQ ID NO: 08; or wherein said the fourth and fifth promoters are hCMV immediate-early promoters (claim 3); wherein the first coding sequence is located at the gG2 locus of the HSV-2 genome (claim 4); wherein said genome further does not comprise a sequence encoding a functional UL19 (VP5) protein (claim 5); further comprising a fourth coding sequence, wherein said fourth coding sequence encodes a dominant negative mutant HSV-1 or HSV-2 UL9 protein, and is operably linked to a fourth promoter, wherein said fourth promoter is operably linked to a fourth tet-O sequence (claim 6); further comprising a fifth coding sequence, wherein said fifth coding sequence encodes a dominant negative mutant HSV-1 or HSV-2 UL9 protein, and is operably linked to a fifth promoter, wherein said fifth promoter is operably linked to a fifth tet-O sequence (claim 7); wherein said fourth sequence encodes UL9-C535C (claim 8); wherein said fifth sequence encodes UL9-C535C (claim 9); and wherein said first sequence is a codon optimized sequence (claim 16).

Further limitations on the replication defective virus of claim 30 are wherein the transgene encodes HSV-2 glycoprotein B (gB)(claim 31); and wherein said modified promoter comprises SEQ ID NO: 08 (claim 32).
Claim 33 is drawn to a vaccine comprising the recombinant virus of claim 1 in unit dose form.  
Claim 34 is drawn to a method of immunizing a subject against HSV-1 or HSV-2 infection, comprising administering to said subject the vaccine of claim 33.  
Further limitations on the method of claim 34 are wherein said subject is seropositive for HSV-1 (claim 35) or HSV-2 (claim 36) or is seronegative for HSV-1 and HSV-2 (claim 37).  
Claim 43 is drawn to a composition comprising the virus of claim 1.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6-9, 16, 30-37, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Yao (US20140314811A1, Pub. 10/23/2014; hereafter “Yao”) in view of Adamiak et. al. (Adamiak B, et. al. J Virol. 2007 Dec;81(24):13424-34. Epub 2007 Oct 10.; hereafter “Adamiak”), Tran et. al. (Tran LC, et. al. Proc Natl Acad Sci U S A. 2000 Feb 15;97(4):1818-22.; hereafter “Tran”); and Rasty et. al. (Rasty S, et. al. J Neurovirol. 1997 Aug;3(4):247-64.; hereafter “Rasty”) as evidenced by Genway Biotech (Mammalian Expression Technologies:  Mammalian Expression System.  “https://www.genwaybio.com/technologies/protein-expression/mammalian-expression”.  03/04/2015; hereafter “Genway Biotech”.)
The Prior Art
Yao teaches a replication-defective, dominant-negative Herpes simplex virus 2 (HSV-2) recombinant virus, comprising within its genome a first and a second HSV-2 glycoprotein D (gD2) operably linked to an immediate early promoter, and another open reading frame (ORF) encoding an HSV-2 glycoprotein B (gB) under the control of an HSV or hCMV immediate early promoter, wherein said HSV-2 does not encode any functional ICP0 and  (entire document; see abstract; ¶[0029]; reference claims 1-19.)  Yao teaches every aspect of instant claim 1, save for the limitation of the HSV-2 not encoding a functional gG2 protein.
Yao teaches further aspects of the claimed invention, such as the promoters are operably linked to tet-O sequences (reference claim 1), the use of HSV-1 or HSV-2 immediate early promoters (reference claim 1; ¶[0015]) such as ICP0 promoters (¶[0053]) or any of the infected cell polypeptide (ICP) promoters, such as ICP4, ICP22, ICP27, and ICP47 (¶[0035-0036]), or the use of a hCMV TATA element (¶[0015][0018-0019][0033][0051][0054][0055]; instant claim 3).  Yao teaches the genome may comprise one or more dominant-negative mutant form of HSV-1 UL9 polypeptide that is/are operably linked to a promoter and tet-O sequence, such as UL9-C535C (¶[0012-0013]; reference claims 12-13; instant claims 6-9, 30-31).  Said virus may be utilized as a vaccine (¶[0010-0011]; instant claim 33) and can be instant claims 34-37, 43).
Again, while Yao teaches the majority of the instant invention, Yao is notably silent as to the HSV-2 genome lacking a functional gG2 protein, or that any heterologous ORFs were inserted into the native gG2 site.  However, gG2 (US4) was known in the art as being a non-essential glycoprotein, and deletion of gG2 resulted in attenuated viruses that were defective in entry of certain cell types, such as polarized epithelial cells, as taught by Tran (entire document; see abstract.)  Adamiak teaches gG2 is not essential for HSV-2 replication, is targeted by cell surface glycosaminoglycans, and is important for proper egress of HSV-2 virions from cells (entire document; see abstract; p. 13429; left col., ¶2; p. 13430; “Discussion” ¶1.)  Rasty teaches HSV vectors with deletions of US4 (gG) as a useful tool for generating an attenuated HSV viral vector, and can be useful for delivery of heterologous genes (entire document; see abstract; pp. 248-9, ¶ bridging cols.) as deletion of US4 inhibits the virus’ ability to enter and/or exit a cell and to spread from cell-to-cell (p. 248, ¶ bridging cols.)  Rasty teaches the deletion of this US4 region would allow for multiple foreign genes and promoters to be inserted into the HSV genome and allow said foreign genes to be responsive to cellular signals for gene expression (p. 259, left col., ¶2).  
Codon optimization of transgenes is a common optimization tool in the art for viral vector gene expression as noted by Genway Biotech.  Genway provides a list of parameters which are often optimized, such as the viral vector and codon usage, and teaches that the codon optimization and G/C content adaptation are points which are often considered to prepare a transgene to optimally express the desired functional protein. 
Given the teachings of Yao, one of skill in the art would find it obvious to generate a recombinant, attenuated HSV-2 with alterations of ICP0 and gD2 within the genome.  One of skill in the art would find it obvious to place multiple copies of HSV proteins into non-essential ORFs in order to attenuate the virus and aid in the immunogenicity of the system, and one of skill in the art would have the knowledge and motivation to use immediate early promoters tied to tet-O systems, given the teachings of Yao.  Non-essential HSV genes were known in the art, as evidenced by the teachings of Tran, Adamiak, and Rasty, and knocking out the function of these genes, such as gG2, would further aid in attenuating the virus yet instant claims 1, 30, and 16 would be obvious to a skilled artisan.
It would have been obvious to one of ordinary skill in the art to modify the compositions taught by Yao in order to generate HSV-2 with the noted ORFs controlled by the noted promoter elements and expressed from the gG2 ORF, thereby producing an attenuated HSV platform useful for vaccines and gene therapy.  One would have been motivated to do so, given the suggestion by Rasty, Adamiak, and Tran that the gG2 ORF could be mutated or removed from the HSV and would result in a mildly attenuated virus.  There would have been a reasonable expectation of success, given the knowledge that generation of the HSV with the noted promoters had already been extensively investigated by Yao, and also given the knowledge that the use of codon optimization for transgenes expressed within viral vectors was a common optimization element, as taught by Genway Biotech.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-4, 6-9, 16, 30-37, and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 8,809,047 in view of Rasty (supra).  Both claimed inventions are drawn toward replication-defective HSV-2 which comprise two distinct copies of gD2 under control of immediate early promoters and tet-O sequences and also comprise additional transgenes in the HSV genome, such as dominant-negative UL9, namely UL9-C535C.  The main difference between the two is that the ‘047 claims fail to note that at least one of the transgenes is expressed from the nonessential ORF which encodes gG2.  However, such a distinction would be obvious to a skilled artisan, as Rasty teaches the expression of transgenes from the US4 ORF would generate a virus lacking the US4-encoded protein and would be attenuated, thus resulting in an attenuated viral vector capable of expressing a heterologous transgene for a gene therapy or vaccine system.  Therefore, the instant claims appear to be an obvious improvement over the ‘047 claims, and would be obvious to a skilled artisan as evidenced by Rasty.

Claims 1, 3-4, 6-9, 16, 30-37, and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,408,905 in view of Rasty (supra).  Both .



Allowable Subject Matter
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  SEQ ID NO: 8 appears to be novel and nonobvious over the prior art.  While US9745599B2 (CITED ART OF RECORD) teaches that a tet-O was positioned 10 bp downstream of the TATA element of the hCMV major IE promoter (¶ bridging Cols. 10-11; NB: the TATA element appears to be inherent to the hCMV IE promoter), the specific sequence of SEQ ID NO:8 is not taught by the ‘599 patent, nor does it appear to be obvious in the art.


Conclusion
No claims are allowed.  Claim 32 is objected to.
and is listed below.
Akhrameyeva NV, et. al. J Virol. 2011 May;85(10):5036-47. Epub 2011 Mar 9.  Teaches generation of HSV vectored vaccines using similar technologies and methodologies to those of the instant claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648